Motion Granted; Order filed May 24, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00269-CV
                                   ____________

                            MICHAEL SCOTT, Appellant

                                           V.

                               FURGAN ALI, Appellee


                  On Appeal from the 434th Judicial District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 08-DCV-163223


                                      ORDER

      The clerk’s record was filed April 9, 2012. Appellant filed a motion stating that a
relevant item has been omitted from the clerk’s record. See Tex. R. App. P. 34.5(c). The
record does not contain appellant’s motion to retain filed December 5, 2011.

      The Fort Bend County District Clerk is directed to file a supplemental clerk’s
record on or before June 29, 2012, containing appellant’s motion to retain filed December
5, 2011.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                     PER CURIAM